COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      The Pinkerton Law Firm, PLLC v. University Cancer Center, Inc.

Appellate case number:    01-19-00089-CV

Trial court case number: 2018-58725

Trial court:              334th District Court of Harris County

       We deny the appellant’s motion for rehearing.

Justice’s signature: /s/ Gordon Goodman
                     Acting for the Court

Panel consists of: Justices Lloyd, Goodman, and Landau.


Date: February 20, 2020